Title: To George Washington from Jonathan Trumbull, Sr., 24 September 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          sir
          Lebanon [Conn.] 24 Septr 1779
        
        I take the Liberty to commend the inclosed Memorial to such Notice of your Excellcy, as you may think it worthy of—the Persons named therein acted under my Commission & Instructions in their Descents on Long Island untill, for the Mall Practices of others concerned in the same Operations, I judged it necessary to revoke all Commissions of that Nature given in my Name—these Memorialist ever conducted themselves, as far as I know, agreable to their Restrictions—I never had any Cause of Complaint respectg their Conduct—not caring in present Circumstances to give any Permitts for such Services, have tho’t best to commend these Persons with their Application to your Notice—perhaps under your Excellencys Directions some Beneficial Purposes may be ansuered by employing this Way, such Persons as may be deemed worthy of Confidence. I am &ca
        
          Jona. Trumbull
        
      